Per Curiam.
Without expressing any opinion upon other matters considered and decided by the Supreme Court, we affirm the judgment of that court upon the ground taken in its opinion, that it has not been made to appear that any apportionment of the labor required among the inhabitants of the township, “ in the same proportion with the tax for the support of government,” was made as the statute contemplates. Rev.,.p. 1006, § 52. Such an apportionment must precede the calling out to work, so that each person of whom work is demanded may know the extent of his duty, and that its performance is justly required of him.
For affirmance—The Chancellor, Abbett, Depue, Lippincott, Mague, Reed, Van Syokel, Bogert, Brown, Clement, Krueger, Phelps, Smith. 13.
For reversal—None.